Citation Nr: 0923533	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including abdominal pain and hiatal hernia.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service condition for a mental disorder, 
claimed as stress.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service, on active duty for 
training (ACDUTRA), from May to September 1980.  He also had 
additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta (actually 
Decatur), Georgia.


FINDINGS OF FACT

1.  The record does not establish the Veteran currently has a 
stomach condition, including hernia, which is related to his 
military service.

2.  The record also does not establish the Veteran's colon 
cancer is related to his military service or initially 
manifested within one year of his discharge.

3.  Although the Veteran has been prescribed Zoloft, the 
record does not establish he currently has a mental disorder, 
per se (except perhaps depression).  And even accepting he 
has depression, it has not been attributed to his military 
service either directly or secondarily by way of a service-
connected disability.  By all accounts, he first became 
depressed after learning he had colon cancer.




CONCLUSIONS OF LAW

1.  The Veteran does not have a stomach condition that was 
incurred in or aggravated by his military service or that may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 106, 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's colon cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101, 106, 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.307, 3.309 (2008).

3.  The Veteran does not have a mental disorder, including 
depression, which was incurred in or aggravated by his 
military service, which may be presumed to have been incurred 
in service, or which is proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letters dated in June, 
September, October and November 2004, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate the claims.  See 73 FR 23353 
(Apr. 30, 2008).  Furthermore, the RO issued all of those 
VCAA notice letters prior to initially adjudicating his 
claims in April 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And although he was not informed that a 
downstream disability rating and effective date will be 
assigned if his service-connection claims are ever granted, 
since the Board is denying all three of his claims for 
service connection, no downstream disability ratings or 
effective dates will be assigned.  Therefore, there can be no 
possibility of any prejudice to him in not receiving notice 
concerning the downstream disability rating and effective 
date elements of his claims because these elements of his 
claims are ultimately moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

It is also worth mentioning further in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held, instead, that the Federal 
Circuit had placed an "unreasonable evidentiary burden upon 
the VA..." by creating a presumption of prejudice with regard 
to deficient VCAA notice.  (slip. op. at 11).  The Supreme 
Court reiterated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
Social Security Administration (SSA) records, and private 
medical records.  There is no indication that any additional 
records need to be obtained.



A medical examination has not been conducted or medical 
opinion obtained with respect to any of the Veteran's three 
claims.  However, the Board finds that the evidence, which 
reveals that he did not have complaints (e.g., relevant 
symptoms) regarding any of these claimed disabilities during 
service, or relevant diagnoses, and no suggestion of a 
relationship between these conditions and his military 
service, warrants concluding that a remand for examinations 
and/or opinions is not necessary to decide these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
service and post-service medical records provide no basis to 
grant any of these claims, and in fact provide evidence 
against them, the Board has no grounds for obtaining a VA 
examination and medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to any of the Veteran's 
claims.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
a relevant in-service disease or injury, referral of this 
case to obtain examinations and/or medical nexus opinions as 
to the etiology of the Veteran's claimed disabilities would, 
in essence, place the examining physician in the role of 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion providing a nexus, i.e., link 
between any of the Veteran's claimed disabilities and his 
military service necessarily would be based solely on his 
uncorroborated assertions regarding what supposedly occurred 
in service.  VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of unsubstantiated lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  But referral of the claims herein at hand 
for examinations or obtainment of medical opinions under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

Therefore, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the 
line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

Certain chronic diseases, such as peptic ulcers (gastric or 
duodenal), malignant tumors (so possibly including colon 
cancer), and psychoses will be presumed to have been incurred 
in service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.

A "psychosis" means any of the following disorders listed in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the American Psychiatric 
Association (DSM-IV-TR):  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2008); 71 Fed. Reg. 42,758-60 (July 28, 2006).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Stomach Condition

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the Veteran's private treatment records 
include an April 2004 examination report showing he was seen 
for complaints of abdominal pain and diagnosed with an 
abdominal wall hernia.  So there is no disputing he has this 
claimed condition.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that he has had 
abdominal pain since his time in service.  See his May 2005 
statement.  Even as a layman, he is competent to provide 
testimony regarding his observable symptoms - such as 
abdominal pain, but lacking the necessary medical training 
and expertise he is not competent to relate his underlying 
hernia (the cause of his pain) to his military service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board sees the Veteran's STRs are unremarkable for any 
in-service complaints of or treatment for abdominal-related 
symptoms such as pain.  This is probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Indeed, his private treatment records show that it was not 
until many years later, in April 2003 - approximately 23 
years following the conclusion of his active military 
service, that he was first treated for anemia and 
gastrointestinal symptoms.  And although, as just indicated, 
he is competent to proclaim having experienced abdominal pain 
during the many intervening years dating back to when he was 
in service, his allegations of this are not credible because 
his medical history at the time of that initial, post-
service, episode of treatment in 2003 was unremarkable for 
any pertinent previous illness.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, and inconsistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, 
including lay evidence).



Other private treatment records on file for consideration 
show the Veteran was diagnosed with hiatal hernia in April 
2004, so about one year after his initial instance of 
treatment post service.  Again, though, there is no history 
of pertinent symptoms or disease prior to 2003, even 
according to the records of the initial treatment in 2003, 
despite the Veteran's contentions to the contrary.  There 
also is no objective evidence suggesting the hernia was 
incurred or present during his period of active military 
service many years earlier or that he was experiencing 
prodromal pain while in service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the claimed condition after service is a factor for 
consideration in deciding whether the current condition 
relates back to service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Therefore, the Board finds that the record does not establish 
the Veteran currently has a stomach condition that is 
attributable to his period of active military service.

For these reasons and bases, the claim for service connection 
for a stomach condition must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the Veteran's claim, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).

IV.  Colon Cancer

Again, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the Veteran's private treatment records 
include April 2003 consultation and operative reports 
diagnosing colon cancer.  So there is no disputing he has 
this claimed condition.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran readily admits that he does not 
know how he developed colon cancer, but that it was 
"noticeable" in March 2003; still, he attributes it to his 
military service.  See his June 2004 Application for 
Compensation and/or Pension.

As has been explained, as a layman, the Veteran is not 
competent to give a probative opinion on whether his colon 
cancer is attributable to his military service.  And even he 
is not claiming to have experienced any relevant symptoms, at 
least any that were "noticeable" to him, before March 2003.  
So this, in turn, does not suggest continuity of 
symptomatology following the conclusion of his service 
because even he acknowledges that he did not notice any 
relevant symptoms until many years after his service had 
ended.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See, too, 38 C.F.R. 
§ 3.303(c); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997)

The Veteran's STRs are unremarkable for any relevant 
complaints or treatment as might relate to an initial stage 
of colon cancer.  Instead, according to his private treatment 
records, it was not until April 2003 - approximately 23 
years following the conclusion of his active military 
service, when he first received the diagnosis of colon 
cancer.  And, again, even he admits to not having noticed any 
pertinent symptoms prior to March 2003, just one month 
earlier.  This is probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  The Federal Circuit 
Court has determined that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of the claimed condition after service is a 
factor for consideration in deciding whether the current 
condition relates back to service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

There also is no medical nexus evidence of record otherwise 
attributing the Veteran's colon cancer to his active military 
service or, for example, suggesting he had the condition 
within one year of his discharge.

For these reasons and bases, the claim for service connection 
for colon cancer must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the Veteran's claim, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).

V.  Mental Disorder

Turning again to the first and indeed perhaps most 
fundamental requirement for any service-connection claim, 
there must be proof of current disability due to the 
condition claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225 (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, there is 
no valid claim).  

Here, the Veteran asserts that he has "stress," for which 
he takes 100 mg tablets of the prescription medication 
Zoloft.  See his May 2005 statement.  As a layman, however, 
he is not competent to diagnose a mental disorder, even 
accepting that he is taking this medication.  And of equal or 
even greater significance, he also is not competent to 
causally relate any current mental disorder, even assuming he 
has one, to his military service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  



The Veteran's private treatment records show that in 
September 2003 he received medical treatment in relation to 
his colon cancer.  The report of that examination indicates 
he was complaining of resulting depression, and that the 
examining physician prescribed Zoloft at 50 mg.  

More recently dated private treatment records show that, in 
June and July 2004, the Veteran was examined and noted as 
having abnormal psychiatric symptoms.  Specifically, the 
reports of those examinations indicate he reported sitting 
alone in the dark, not being as active, and having no desire 
to be as active as he previously had been.  These records 
also indicate that the examining physician in June 2004 
increased the Veteran's Zoloft prescription from 50 to 100 
mg.  

There has been no psychiatric diagnosis, per se, so it is 
questionable whether the Veteran has a current mental 
disorder.  The term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. at 
439.  A mere symptom without a diagnosed or identifiable 
underlying malady or condition does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) (discussing this type of situation 
for a claim that is predicated merely on pain).  

There has, however, at least been some mention of the Veteran 
having depression as cause for prescribing the Zoloft 
(initially at a 50mg dosage and more recently at a 100mg 
dosage).  But even assuming for the sake of argument that his 
current diagnosis is indeed depression, his depression has 
not been etiologically linked to his active military service.  
Instead, it appears he only began experiencing the depression 
upon learning that he had colon cancer (which, in the 
previous discussion, also has not been linked to his active 
military service).  So by all accounts his depression, again, 
assuming he has it, is due to circumstances (namely, his 
colon cancer) that are totally unrelated to his active 
military service.  


His STRs are completely unremarkable for any relevant 
complaints or treatment for a mental disorder.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

So, although the record establishes the Veteran has been 
prescribed Zoloft, the record does not altogether establish 
he currently has a mental disorder.  But, again, even 
assuming for the sake of argument he has depression, 
his depression has not been linked to his active military 
service, instead to him learning he had colon cancer, which 
has not been linked to his active military service.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (permitting service connection on a secondary 
basis for disability that his proximately due to, the result 
of, or chronically aggravated by a service-connected 
condition).

For these reasons and bases, the claim for service connection 
for a mental disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the Veteran's claim, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).




ORDER

Service connection for a stomach condition is denied.

Service connection for colon cancer is denied.

Service connection for a mental disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


